Citation Nr: 1443334	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1975.

This matter came before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his wife testified before a Veterans Law Judge (VLJ) at the RO in July 2012; a transcript of that hearing has been associated with the record.  The appeal was remanded in December 2013 for development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran and his wife testified before a VLJ in July 2012.  That VLJ is no longer employed by the Board.  

In August 2014, the Board notified the Veteran that he was entitled to an additional hearing before a VLJ who would participate in the decision on his appeal.  The Veteran responded in August 2014 that he desired a hearing before a VLJ at his local regional office.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a travel board hearing at the Nashville RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



